Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: wherein the channel region is doped with a dopant to be ferroelectric and the source/drain region is substantially free of the dopant as instantly claimed, and in combination with the additional limitations.
Regarding claim 9, the prior art fails to teach, disclose, or suggest, either alone or in combination, a semiconductor device comprising: a second gate dielectric layer on the second sidewall; a second sidewall electrode along a sidewall of the second gate dielectric layer; wherein the ferroelectric semiconductor fin structure comprises a HI-V semiconductor material and a dopant as instantly claimed, and in combination with the additional limitations.
Regarding claim 15, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: implanting the channel region of the semiconductor layer with a dopant; after the implanting, annealing the semiconductor layer to form a ferroelectric channel region; wherein the source/drain region is substantially free of the dopant as instantly claimed, and in combination with the additional limitations.
Applicant's arguments filed June 1, 2022 have been fully considered and are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815